

115 S2087 IS: Alice Cogswell and Anne Sullivan Macy Act
U.S. Senate
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2087IN THE SENATE OF THE UNITED STATESNovember 7, 2017Mr. Markey (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo promote and ensure delivery of high-quality special education and related services to students
			 with visual disabilities or who are deaf or hard of hearing or deaf-blind
			 through instructional methodologies meeting their unique learning needs,
			 to enhance accountability for the provision of such services, and for
			 other purposes.
	
		1.Short title; references; table of contents
 (a)Short titleThis Act may be cited as the Alice Cogswell and Anne Sullivan Macy Act. (b)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
 (c)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; references; table of contents. Sec. 2. Purposes. Sec. 3. Findings. TITLE I—IMPROVING THE EFFECTIVENESS OF SPECIAL EDUCATION AND RELATED SERVICES FOR STUDENTS WHO ARE DEAF OR HARD OF HEARING  Subtitle A—General Provisions Sec. 101. Identifying students who are deaf or hard of hearing. Sec. 102. State plans. Sec. 103. Evaluations. Sec. 104. Individualized education program team. Sec. 105. Consideration of special factors. Sec. 106. Monitoring. Sec. 107. Continuum of service delivery options. Sec. 108. Technical assistance for parents and educators of students who are deaf or hard of hearing. Subtitle B—Improving the Effectiveness of Early Intervention for Deaf or Hard of Hearing Infants and Toddlers and Their Families  Sec. 111. Qualified personnel. Sec. 112. Natural environment. Sec. 113. Content of plan. Subtitle C—National Activities To Improve Education of Children With Disabilities Sec. 121. Personnel development to improve services and results for children with disabilities. TITLE II—IMPROVING THE EFFECTIVENESS OF SPECIAL EDUCATION AND RELATED SERVICES FOR STUDENTS WITH VISUAL DISABILITIES  Subtitle A—General Provisions Sec. 201. Identifying students with visual disabilities. Sec. 202. State plans. Sec. 203. Evaluations. Sec. 204. Consideration of special factors. Sec. 205. Technical assistance for parents and educators of students with visual disabilities. Subtitle B—Anne Sullivan Macy Center on Visual Disability and Educational Excellence  Sec. 211. Center establishment and mission. Sec. 212. Administration; eligibility; governance; structure. Sec. 213. Activities. Sec. 214. Authorization of appropriations and carryover. Sec. 215. Relationship to other programs and activities. TITLE III—Improving the Effectiveness of Special Education and Related Services for Children and Youth Who Are Deaf-Blind  Subtitle A—General provisions Sec. 301. Identifying children who are deaf-blind. Sec. 302. Related services. Sec. 303. State plans. Sec. 304. Evaluations. Sec. 305. Consideration of special factors. Sec. 306. Technical assistance for parents and educators of children who are deaf-blind. Sec. 307. Conforming regulations. Subtitle B—Improving the Effectiveness of Early Intervention for Infants and Toddlers with Deaf-Blindness and Their Families Sec. 311. Content of plan. Subtitle C—National Activities To Improve the Education of Children with Disabilities Sec. 321. Personnel development to improve services and results for children with disabilities; ensuring sufficient teachers of the deaf-blind and early intervention specialists.  2.PurposesThe purposes of this Act are as follows:
 (1)To better ensure delivery of high-quality special education and related services to students with visual disabilities or who are deaf or hard of hearing or who are deaf-blind through specialized instructional services and methodologies designed to meet their unique language, communication, and learning needs.
 (2)To better ensure delivery of high-quality early intervention services to infants and toddlers who are deaf or hard of hearing or who are deaf-blind and their families through specialized services and methodologies designed to meet their unique language, communication, and other developmental needs.
 (3)To foster the proliferation of research supporting the development and evaluation of effective and innovative assessments and instructional methodologies consonant with the unique learning needs of students with visual disabilities.
 (4)To enhance accountability for the provision of such services. (5)To support the development of personnel serving students with visual disabilities or who are deaf or hard of hearing or who are deaf-blind.
 3.FindingsThe Congress finds the following: (1)When American author, Mark Twain, immortalized Helen Keller’s teacher, Anne Sullivan Macy, with the moniker the miracle worker, his words, though meant as praise, reflect the misconception that educating individuals with disabilities is a nearly insurmountable task requiring extraordinary feats performed by gifted and saintly persons. Rather, the work of teaching children with disabilities can and does occur when committed and qualified but everyday special educators are properly prepared and supported to practice their professions. Yet, the educational systems within which they act must also be held accountable for results.
 (2)In 1817, Thomas Hopkins Gallaudet and a deaf teacher, Laurent Clerc, opened the first American school for deaf students—the American School for the Deaf—with young Alice Cogswell as its first pupil. Ultimately the school grew into a national institution and the mother of many other schools. As Alice demonstrated, deaf and hard of hearing children can learn and achieve to high levels when they have full access to language and communication; are taught by professionals with specialized training; and have access to educational placements that recognize and provide for their language, communication, social-emotional, and academic needs.
 (3)Deaf and hard of hearing children who are identified early and receive appropriate early intervention from specialized, qualified providers achieve higher language and communication outcomes. However, currently, early intervention services typically are not provided in a timely manner and severe shortages of specialized early intervention professionals result in many deaf and hard of hearing children not reaching their developmental potential. Similarly, research demonstrates that students with visual disabilities are among the highest performing students with disabilities in terms of academic achievement, and yet they are among the least employed, even after successful accomplishment of postsecondary academic objectives.
 (4)Likewise, children who are deaf-blind have the same capacity to learn and achieve as any other children. However, they must have ongoing access to the same environmental and educational information that their sighted and hearing peers can access automatically. These children require direct learning experiences, including hands-on experiences and intense involvement in educational routines and activities. They must receive specialized direct instruction in their preferred mode of communication in a range of academic and functional areas.
 (5)Students who are deaf, hard of hearing, or deaf-blind require more language and communication access and support to acquire skills than they are currently receiving. It has been the Department of Education’s position since 1992 that [a]ny educational setting that does not meet the communication and related needs of a child who is deaf does not allow for the provision of [a Free Appropriate Public Education] and cannot be considered the [Least Restrictive Environment] for that child.
 (6)Moreover, a principal way that sighted, hearing students acquire knowledge and skills is through incidental learning, naturally observing others and the environment. Deficits in incidental learning leave students with sensory disabilities behind in an array of skill areas. In addition to core academics, deaf and hard of hearing students, for example, must also receive specialized instruction and services designed to maximize their capacity to learn effectively and live productively and independently. Similarly, students who are blind or visually impaired must also receive instruction in the expanded core curriculum, a comprehensive array of specialized instruction and services maximizing the capacity of students with visual disabilities to learn effectively and live productively and independently.
 (7)The widespread use by States of the Individuals with Disabilities Education Act’s disability categories has led to a sizable undercount of students with sensory disabilities and, consequently, a lack of recognition of the extent of the systemic need for the delivery of appropriate instructional services meeting their unique needs. This occurs in large measure because students with sensory disabilities who also have additional disabilities are frequently formally classified as having multiple disabilities. Consequently, their vision, hearing, or concomitant vision and hearing disabilities and related support needs are not fully acknowledged.
 (8)Children who are deaf-blind should receive one-to-one services from interveners, who have training and specialized skills in deaf-blindness. Interveners play a critical role in the provision of a Free and Appropriate Public Education, because they provide access to the information these children need in order to learn and develop concepts, to facilitate their communication development and interactions in their preferred mode of communication, and to promote their social and emotional well-being.
 (9)A national resource in visual disabilities is needed to supplement the work of State and local educational agencies through student enrichment activities; to support teachers of students with visual impairments and related services personnel through state-of-the-art continuing education opportunities; and to spur the further advancement of instructional services for students with visual disabilities through scientific research and evidence-based best practices.
			IImproving the effectiveness of special education and related services for students who are deaf or
			 hard of hearing 
			AGeneral Provisions
				101.Identifying students who are deaf or hard of hearing
 (a)Serving all children who are deaf or hard of hearing regardless of classificationSection 612(a)(3) (20 U.S.C. 1412(a)(3)) is amended by adding at the end the following:  (C)Serving children who are deaf or hard of hearingWhen a State classifies children by disability, the State, in complying with this subsection, identifies, locates, and evaluates children who are deaf or hard of hearing and who are, or may be, classified in a disability category other than hearing impairment and provides (without prejudice to such classification) special education and related services to such children, including such services determined appropriate based on proper evaluation as would be provided to children classified in the State as deaf or hard of hearing..
 (b)Data collection and reportingSection 618 (20 U.S.C. 1418) is amended by adding at the end the following:  (e)Accounting for deaf and hard of hearing studentsIn addition to the data collection and reporting requirements of subsections (a) through (d) and subject to such provisions, the State and the Secretary of the Interior shall, with respect to children classified in a disability category other than hearing impairment or deafness, include the number and percentage of such children in each disability category who are also deaf or hard of hearing..
 (c)Child with a disabilitySection 602(3)(A)(i) (20 U.S.C. 1401(3)(A)(i)) is amended by striking hearing impairments (including deafness), speech and inserting who is deaf or hard of hearing, or with speech. 102.State plansSection 612 (20 U.S.C. 1412) is amended by adding at the end the following:
					
						(g)Addendum concerning students who are deaf or hard of hearing
 (1)In generalNotwithstanding the provisions of subsection (c), a State shall not be considered in compliance with this section unless, not later than two years after the date of the enactment of the Alice Cogswell and Anne Sullivan Macy Act, the State files with the Secretary a written addendum to the plan required by this section describing how the State ensures that—
 (A)children who are deaf or hard of hearing (regardless of the State’s use of disability categories or the extent to which deaf or hard of hearing children may be classified in disability categories other than hearing impairment or deafness) are evaluated by qualified professionals, using valid and reliable assessments, for such children’s need for instruction and services meeting their unique language and communication, literacy, academic, social and related learning needs, including instruction which may be needed by children without disabilities or with other disabilities but which must be specifically designed, modified, or delivered to meet the unique language and communication and academic and related learning needs of children who are deaf or hard of hearing;
 (B)there is sufficient availability of personnel within the State qualified to provide the evaluation and instruction described in subparagraph (A) to all children within the State requiring such instruction; and
 (C)all children who are deaf or hard of hearing within the State who need special education and related services, whether or not such children have other disabilities, receive such instruction and are not being served solely in accordance with section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
 (2)ContentsIn preparing the addendum described in paragraph (1), the State shall— (A)specifically address how the State meets the needs of deaf and hard of hearing students to support appropriate, measurable progress in language development, including American Sign Language and spoken English with or without visual supports, and including the provision of school-related opportunities for direct communications with peers and professional personnel in the child’s language and opportunities for direct instruction in the child’s language, as well as instruction in audiology, age appropriate career education, communication and language, social skills, functional skills for academic success, self-determination and advocacy (including preparation for transition to work or higher education), social emotional skills, technology, and support for the student through family education; and
 (B)consult with individuals and organizations with expertise in the education of children who are deaf or hard of hearing, including parents, schools for the deaf, consumer and advocacy organizations, State commissions of the deaf, researchers, teachers of students who are deaf or hard of hearing, and others the State may identify..
 103.EvaluationsSection 614(b) (20 U.S.C. 1414(b)) is amended by adding at the end the following:  (7)Children who are deaf or hard of hearing (A)In generalIn conducting the assessments prescribed in paragraph (3)(B), children who are deaf or hard of hearing (including children who may have additional disabilities) shall be evaluated on language and communication proficiency levels, including expressive, receptive, and pragmatic skills, and ability to access grade level content in the student’s primary language, including American Sign Language and spoken English with or without visual supports or hearing assistance technology, and written English. Determination of the need for special education and related services shall include evaluation of such children’s unique learning needs, including needs for direct communication, without an intermediary such as an interpreter, with peers and professionals in the child’s primary language, including American Sign Language and spoken English with or without visual supports, and instruction which may be needed by students without disabilities or with other disabilities but which must be specifically designed, modified, or delivered to meet the unique learning needs of students who are deaf or hard of hearing.
 (B)Content of evaluationsThe evaluations described in subparagraph (A) shall, at a minimum, include evaluations assessing the need for services and settings to assist the child in developing or maintaining age appropriate language and communication levels in the student’s primary language, including American Sign Language and spoken English with or without visual supports, social development, literacy instruction, instruction in assistive technology proficiency, self sufficiency and interaction self-determination, socialization, recreation and fitness, and independent living skills, and age appropriate career education..
 104.Individualized education program teamSection 614(d)(1)(B) (20 U.S.C. 1414(d)(1)(B)) is amended— (1)in clause (v), by striking (vi); and inserting (vii);;
 (2)in clause (vi), by striking and at the end; (3)by redesignating clause (vii) as clause (viii); and
 (4)by inserting after clause (vi) the following:  (vii)at the discretion of the parent or the agency, a representative of a State-operated, State-supported, or State-aided school for the deaf; and.
 105.Consideration of special factorsSection 614(d)(3)(B)(iv) (20 U.S.C. 1414(d)(3)(B)(iv)) is amended to read as follows:  (iv)in the case of a child who is deaf or hard of hearing, provide for—
 (I)the child’s language and communication needs, opportunities for direct communications, without an intermediary such as an interpreter, with peers and professional personnel in the child’s primary language, including American Sign Language and spoken English with or without visual supports, academic level, and full range of needs, including opportunities for direct instruction in the child’s language; and
 (II)instruction meeting the child’s unique learning needs, including services and settings to assist the child in developing or maintaining age appropriate language and communication levels in the student’s primary language, including American Sign Language and spoken English with or without visual supports, literacy instruction, and instruction which may be needed by students without disabilities or with other disabilities but which must be specifically designed, modified, or delivered to meet the unique learning needs of students who are deaf or hard of hearing. Such instruction includes assistive technology proficiency, self sufficiency and interaction, self-determination, socialization, independent living skills, and age appropriate career education;.
 106.MonitoringSection 616(a) (20 U.S.C. 1416(a)) is amended by adding at the end the following:  (5)Enhanced monitoring of services for certain studentsIn carrying out the responsibilities of this subsection, the Secretary shall specifically monitor compliance with paragraphs (3) and (5) of section 612(a), section 614(b), and clauses (iii) and (iv) of section 614(d)(3)(B), and shall regularly report findings to the Congress.. 
				107.Continuum of service delivery options
 (a)Ensuring continuum availabilitySection 612(a)(5) (20 U.S.C. 1412(a)(5)) is amended by adding at the end the following:  (C)Continuum of alternative placementsThe State shall ensure that a full continuum of alternative placements is available to meet the needs of children with disabilities for special education and related services. Such continuum must include instruction in regular classes, special classes, special schools, home instruction, and instruction in hospitals and institutions, and must make provision for supplementary services (such as resource room or itinerant instruction) to be provided in conjunction with regular class placement..
 (b)Maintenance of specialized services and settings for students with sensory disabilitiesSection 612(a)(18) (20 U.S.C. 1412(a)(18)) is amended by adding at the end the following:  (E)Maintaining a continuum of placement optionsA State’s closure of a special school serving children who are blind or a special school serving children who are deaf (or the consolidation or merger of such school with another school), shall be considered a reduction of the State’s financial support for special education and related services within the meaning of subparagraph (A)..
 108.Technical assistance for parents and educators of students who are deaf or hard of hearingSection 616 (20 U.S.C. 1416) is amended by adding at the end the following:  (j)Maintaining current deaf students education service policy guidanceThe Secretary shall ensure that not later than one year after the date of the enactment of the Alice Cogswell and Anne Sullivan Macy Act (and periodically thereafter but at least within five-year intervals), policy guidance concerning the provision of special education and related services to deaf and hard of hearing students (published in the Federal Register on October 30, 1992 (57 Fed. Reg. 49274)) is reviewed and updated (with particular attention to explanation of relevant amendments to this Act or to its implementing regulations) and is published in the Federal Register..
				BImproving the Effectiveness of Early Intervention for Deaf or Hard of Hearing Infants and Toddlers
			 and Their Families 
 111.Qualified personnelSection 632(4)(F) (20 U.S.C. 1432(4)(F)) is amended— (1)in clause (xi), by striking and at the end;
 (2)in clause (xii), by adding and at the end; and (3)by adding at the end the following:
						
 (xiii)teachers of infants and toddlers with sensory disabilities;. 112.Natural environmentSection 632(4)(G) (20 U.S.C. 1432(4)(G)) is amended to read as follows:
					
 (G)to the maximum extent appropriate, are provided in— (i)natural environments, including the home and, for infants and toddlers with sensory disabilities, such as deafness, blindness, or deaf-blindness, including—
 (I)specialized schools, centers, and other programs where the child’s language, including American Sign Language and spoken English with or without visual supports, is the primary language and mode of communication; or
 (II)any other environment where services meeting unique needs are available; and (ii)community settings in which children without disabilities participate;.
 113.Content of planSection 636(d)(3) (20 U.S.C. 1436(d)(3)) is amended by striking the semicolon at the end and inserting the following:
					
 and—(A)in the case of an infant or toddler who is deaf or hard of hearing, a statement of the ongoing language and communication assessment that will be provided to the child, language and communication development goals commensurate with the child’s cognitive abilities, the language and communication access that will be provided, including ongoing opportunities for direct language learning and communication access to peers, early intervention service providers, and other professional personnel in the child’s language, including American Sign Language and spoken English with or without visual supports, and the support and instruction that will be provided to families to learn and support the child’s language and communication mode; and
						.
				CNational Activities To Improve Education of Children With Disabilities
				121.Personnel development to improve services and results for children with disabilities
 (a)Licensing of educational interpretersSection 662(c)(2)(E) (20 U.S.C. 1462(c)(2)(E)) is amended to read as follows:  (E)Preparing personnel to be qualified educational interpreters, as licensed by the appropriate licensing body, to assist children with low incidence disabilities, particularly deaf and hard of hearing children, in school and school related activities, and deaf and hard of hearing infants and toddlers and preschool children in early intervention and preschool programs..
 (b)Ensuring sufficient teachers of the deaf and early intervention specialistsSection 662(c)(2) (20 U.S.C. 1462(c)(2)), as amended by subsection (a), is further amended— (1)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively; and
 (2)by inserting after subparagraph (E) the following:  (F)Preparing personnel to be qualified teachers of the deaf and early intervention specialists, to assist—
 (i)children with low incidence disabilities, particularly deaf and hard of hearing children, to develop age appropriate language, including American Sign Language and spoken English with or without visual supports, and age appropriate literacy skills in school and school related activities; and
 (ii)deaf and hard of hearing infants and toddlers and preschool children in early intervention and preschool programs.. 
						IIImproving the effectiveness of special education and related services for students with visual
			 disabilities 
			AGeneral Provisions
				201.Identifying students with visual disabilities
 (a)Serving all children with visual disabilities regardless of classificationSection 612(a)(3) (20 U.S.C. 1412(a)(3)), as amended by section 101 of this Act, is further amended at the end by adding the following:
						
 (D)Serving children with visual disabilitiesWhen a State classifies children by disability, the State, in complying with this subsection, identifies, locates, and evaluates children with visual disabilities who are, or may be, classified in a disability category other than blindness and provides (without prejudice to such classification) special education and related services to such children, including such services determined appropriate based on proper evaluation as would be provided to children classified in the State as having blindness..
 (b)Data collection and reportingSection 618 (20 U.S.C. 1418), as amended by section 101 of this Act, is further amended by adding at the end the following:
						
 (f)Accounting for visual disabilitiesIn addition to the data collection and reporting requirements of subsections (a) through (d) and subject to such provisions, the State and the Secretary of the Interior shall, with respect to children classified in a disability category other than blindness, include the number and percentage of such children in each disability category who are also blind or otherwise have visual disabilities..
 202.State plansSection 612 (20 U.S.C. 1412), as amended by section 102 of this Act, is further amended at the end by adding the following:
					
						(h)Addendum concerning students with visual disabilities
 (1)In generalNotwithstanding the provisions of subsection (c), a State shall not be considered in compliance with this section unless, not later than 2 years after the date of the enactment of the Alice Cogswell and Anne Sullivan Macy Act, the State files with the Secretary a written addendum to the plan required by this section describing how the State ensures that—
 (A)children with visual disabilities (regardless of the State’s use of disability categories or the extent to which children with visual disabilities may be classified in disability categories other than blindness) are evaluated for such children’s need for instruction and services meeting their unique academic and related learning needs, including instruction which may be needed by children without disabilities or with other disabilities but which must be specifically designed, modified, or delivered to meet the unique academic and related learning needs of children with visual disabilities;
 (B)there is sufficient availability of personnel within the State qualified to provide the instruction described in subparagraph (A) to all children within the State requiring such instruction; and
 (C)all children with visual disabilities within the State who need special education and related services, whether or not such children have other disabilities, receive such instruction and are not being served solely in accordance with section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
 (2)ContentsIn preparing the addendum described in paragraph (1), the State shall— (A)specifically address how the State meets the needs of students with visual disabilities for instruction in communication and productivity (including Braille instruction and assistive technology proficiency), self sufficiency and interaction (including orientation and mobility, self-determination, sensory efficiency, socialization, recreation and fitness, and independent living skills), and age appropriate career education;
 (B)describe both the methods to be used within the State to properly evaluate students’ need for low vision devices and the process by which such devices will be provided to each student for whom such devices are determined appropriate by the IEP Team; and
 (C)consult with individuals and organizations with expertise in the education of children with visual disabilities, including parents, consumer and advocacy organizations, and teachers of students with visual impairments and others the State may identify..
 203.EvaluationsSection 614(b) (20 U.S.C. 1414(b)), as amended by section 103 of this Act, is further amended by adding at the end the following new paragraph:
					
						(8)Visual disabilities
 (A)In generalIn conducting the assessments prescribed in paragraph (3)(B), determination of the need of children with visual disabilities (including children who may have additional disabilities) for special education and related services shall include evaluation of such children’s unique learning needs, including needs for instruction which may be needed by students without disabilities or with other disabilities but which must be specifically designed, modified, or delivered to meet the unique learning needs of students with visual disabilities.
 (B)Content of evaluationsThe evaluations described in subparagraph (A) shall, at a minimum, include evaluations assessing the need for instruction in assistive technology proficiency (inclusive of low vision devices), self sufficiency and interaction (including orientation and mobility, self-determination, sensory efficiency, socialization, recreation and fitness, and independent living skills), and age-appropriate career education..
 204.Consideration of special factorsSection 614(d)(3)(B)(iii) (20 U.S.C. 1414(d)(3)(B)(iii)) is amended by striking the semicolon and inserting the following:
					
 and provide instruction meeting the child’s unique learning needs, including instruction that—(I)may be needed by students without disabilities or with other disabilities but which shall be specifically designed, modified, or delivered to meet the unique learning needs of students with visual disabilities; and
 (II)includes assistive technology proficiency (inclusive of low vision devices), self sufficiency and interaction (including orientation and mobility, self-determination, sensory efficiency, socialization, recreation and fitness, and independent living skills), and age appropriate career education;. 
 205.Technical assistance for parents and educators of students with visual disabilitiesSection 616 (20 U.S.C. 1416), as amended by section 108 of this Act, is further amended by adding at the end the following:
					
 (k)Maintaining current policy guidance for parents and educators of students with visual disabilitiesThe Secretary shall ensure that not later than 1 year after the date of the enactment of the Alice Cogswell and Anne Sullivan Macy Act (and periodically thereafter but at least within 5-year intervals), policy guidance concerning the provision of special education and related services to students with visual disabilities (last published in the Federal Register on June 8, 2000 (65 Fed. Reg. 36586)) is reviewed and updated (with particular attention to explanation of relevant amendments made by the Alice Cogswell and Anne Sullivan Macy Act or to its implementing regulations) and is published in the Federal Register..
				BAnne Sullivan Macy Center on Visual Disability and Educational Excellence 
				211.Center establishment and mission
 (a)EstablishmentThere is established within the Department of Education a national program named the Anne Sullivan Macy Center on Visual Disability and Educational Excellence (referred to in this subtitle as the Anne Sullivan Macy Center), which shall carry out the activities described in section 213 in furtherance of the mission described in subsection (b).
 (b)MissionThe mission of the program established in subsection (a) is to better support students with visual disabilities receiving special education and related services to learn effectively and live productively and independently through—
 (1)development and dissemination of curricula, courses, materials, and methods supporting the continuing education of personnel qualified under State law to serve as teachers of students with visual impairments and related services personnel serving such children;
 (2)support for the establishment of new programs within institutions of higher education to prepare teachers of students with visual impairments to serve students with visual disabilities who also have additional disabilities;
 (3)modeling local, regional, and national enrichment projects open to students with visual disabilities that are intended to supplement State educational agency and local educational agency provision of specialized instruction and services meeting such students’ unique learning needs; and
 (4)research identifying, developing, and evaluating valid assessments and effective interventions measuring and addressing the unique needs of students with visual disabilities, including need for instruction and services which may be needed by students without disabilities or with other disabilities but which must be specifically designed, modified, or delivered to meet the unique learning needs of students with visual disabilities. At a minimum, such instruction and services include communication and productivity (including braille instruction, and assistive technology proficiency inclusive of low vision devices), self sufficiency and interaction (including orientation and mobility, self-determination, sensory efficiency, socialization, recreation and fitness, and independent living skills), and age appropriate career education.
						212.Administration; eligibility; governance; structure
 (a)AdministrationTo carry out the provisions of section 211, the Secretary of Education shall enter into a contract or cooperative agreement (of no less than 5 years in duration) with a consortium of entities described in subsection (b) which shall, with oversight by the Secretary, have primary responsibility for administering the program described in this subtitle. The Secretary shall have ongoing authority to enter into such contracts or cooperative agreements.
 (b)EligibilityThe consortium of entities described in subsection (a) shall include— (1)at least two national nonprofit organizations with demonstrated experience publishing materials, offering direct professional development opportunities, and disseminating course curricula supporting the preparation or continuing education of teachers of students with visual impairments and related services personnel;
 (2)at least one national nonprofit organization (which may include a special school serving students who are blind) with demonstrated experience directly serving students with visual disabilities (including students who may or may not have additional disabilities) through in-person instruction and services meeting their unique learning needs;
 (3)at least one institution of higher education that— (A)has consistently maintained for at least 10 years a program of instruction preparing teachers of students with visual impairments or orientation and mobility instructors; and
 (B)offers a program of doctoral study in special education; and (4)any other entity or entities with which the entities described in paragraphs (1), (2), and (3) choose to partner (with approval of the Secretary).
 (c)GovernanceAs part of the Secretary’s oversight responsibilities, the Secretary shall appoint an advisory board (of no more than 12 individual members who do not have a concurrent fiscal, fiduciary, or employment relationship with any of the entities comprising the consortium described in subsection (b)) which shall advise the Secretary and such consortium of entities with respect to strategic planning and annual program performance. The advisory board shall be comprised of individuals with personal or professional experience with the needs of students with visual disabilities and shall include parents of students with visual disabilities, administrators of special education programs, and representatives of national organizations of individuals who are blind or visually impaired. The Secretary is authorized to compensate the members of the advisory board for reasonable expenses incurred for travel related to in-person meetings of the advisory board which shall occur no more frequently than three times within a calendar year. The provisions of the Federal Advisory Committee Act shall not apply to meetings or other activities of the advisory board. Prior to the appointment of any individual to the advisory board, the Secretary shall consult with such consortium of entities which may also nominate individuals to the Secretary for advisory board membership.
 (d)StructureThe Secretary, as part of the contract or cooperative agreement described in subsection (a), shall ensure that such contract or cooperative agreement specifies any and all necessary fiscal and other responsibilities between and among the entities described in subsection (b) whom shall propose such responsibilities to the Secretary in an application for award of such contract or cooperative agreement containing such information as the Secretary may require.
 213.ActivitiesSubject to the provisions of this subtitle, the Anne Sullivan Macy Center on Visual Disability and Educational Excellence is authorized—
 (1)to conduct or fund original quantitative and qualitative research and publish or otherwise disseminate such research;
 (2)to conduct or fund in-person and on-line continuing education opportunities for teachers of students with visual impairments and related services personnel specifically trained to meet the unique learning needs of such students, and prepare, publish, or otherwise disseminate supporting materials;
 (3)to conduct or fund in-person or online enrichment projects for students with visual disabilities (including those who may also have additional disabilities) to offer direct instruction and services intended to improve the capacity of such students to learn effectively and live both productively and independently for the purpose of—
 (A)supplementing the availability of such instruction and services offered by State educational agencies and local educational agencies; and
 (B)evaluating, through appropriate quantitative and qualitative methods, the effectiveness of instruction and services offered by such projects;
 (4)to fund, in accordance with regulations otherwise applicable to personnel preparation programs supported under part D of the Individuals with Disabilities Education Act (20 U.S.C. 1450 et seq.), the establishment of programs within institutions of higher education preparing teachers of students with visual impairments (which have not been previously funded under such part) to specifically prepare such teachers to provide expert instruction to students with visual disabilities who also have additional disabilities; and
 (5)to enter into cooperative agreements, contracts, or grants (or other arrangements which may be permitted by the Secretary) with nonprofit organizations possessing demonstrable expertise and experience serving students with visual disabilities or the professionals trained to work with such students, institutions of higher education, State educational agencies, local educational agencies, public and private specialized schools serving students with visual disabilities, and consortia of such entities, for the purpose of carrying out activities authorized in this subsection that are not otherwise directly conducted, in whole or in part, by the Anne Sullivan Macy Center.
					214.Relationship to other programs and activities
 (a)Maximizing resourcesNo funds made available pursuant to this subtitle may be used to fund programs or activities otherwise concurrently funded under part D of the Individuals with Disabilities Education Act.
 (b)Coordination of researchThe Secretary shall ensure that research activities authorized and carried out pursuant to this title are conducted or funded in coordination as appropriate with the National Center for Special Education Research and other divisions within the Department of Education responsible for research activities.
 (c)Relationship to services offered by the American printing house for the blindNothing in this subtitle shall be construed to limit or otherwise condition the use of any funds appropriated pursuant to the Act entitled An Act to Promote the Education of the Blind, approved March 3, 1879 (20 U.S.C. 101 et seq.), and no funds made available pursuant to this subtitle shall be used by any State educational agency or local educational agency to supplant the use of funds appropriated under such Act.
					(d)Relationship to funding for National Center on Deaf-Blindness, State deaf-Blind projects, and the
 Helen Keller National CenterThe Secretary shall ensure that any activities conducted or funded by the Anne Sullivan Macy Center directly serving individuals who are deaf-blind are coordinated as appropriate with the National Center on Deaf-Blindness, State deaf-blind projects, and the Helen Keller National Center. No funds made available pursuant to this title may be used to support or supplant activities that are otherwise the sole responsibility of the National Center on Deaf-Blindness and State deaf-blind projects pursuant to sections 663(d)(1)(A) and 682(d)(1)(A) of the Individuals with Disabilities Education Act (20 U.S.C. 1463(d)(1)(A); 20 U.S.C. 1482(d)(1)(A)). No funds made available pursuant to this title may be used to support activities that are otherwise the sole responsibility of the Helen Keller National Center or may be used to supplant funds for such Center.
 (e)Work productAll matter produced by the Anne Sullivan Macy Center shall be the property of the United States Government, except that entities comprising the consortium of entities described in section 212(b) shall be individually free, within the terms of the contract or cooperative agreement described in section 212(a), to reproduce, or author copyrighted derivative works, using such matter.
 215.DefinitionsIn this subtitle: (1)IDEA termsThe terms institution of higher education, local educational agency, related services, special education, and State educational agency have the meanings given the terms in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).
 (2)SecretaryThe term Secretary means the Secretary of Education. 216.Authorization of appropriations and carryover (a)Authorization of appropriationsTo carry out the provisions of this subtitle, there are authorized to be appropriated such sums as may be necessary, provided that for the fiscal year immediately following the date of enactment of this Act and for each succeeding fiscal year, the amount appropriated shall be an amount equal to no less than 0.2 percent of funds appropriated in the previous fiscal year for grants to States under part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.).
 (b)CarryoverFunds appropriated pursuant to subsection (a) that have not been expended during the fiscal year for which they were appropriated shall remain available in the subsequent fiscal year, provided that no more than 15 percent of a given fiscal year’s appropriation may be so carried over.
					IIIImproving the Effectiveness of Special Education and Related Services for Children and Youth Who
			 Are Deaf-Blind 
			AGeneral provisions
				301.Identifying children who are deaf-blind
 (a)Serving all children with deaf-Blindness regardless of classificationSection 612(a)(3) (20 U.S.C. 1412(a)(3)), as amended by sections 101 and 201 of this Act, is further amended by adding at the end the following:
						
 (E)Serving children with deaf-blindnessWhen a State classifies children by disability, the State, in complying with this subsection, identifies, locates and evaluates children with concomitant vision and hearing losses who are, or may be, classified in a disability category other than deaf-blindness, meaning concomitant hearing and visual impairments, the combination of which causes severe communication and other developmental and educational needs that adversely affect a child’s educational performance (and including children who are deaf-blind with additional disabilities), and provides (without prejudice to such classification) special education and related services to such children, including such services determined appropriate based on proper evaluation as would be provided to children classified in the State as having deaf-blindness..
 (b)Data collection and reportingSection 618 (20 U.S.C. 1418), as amended by sections 101 and 201 of this Act, is further amended by adding at the end the following:
						
 (g)Accounting for children with deaf-BlindnessIn addition to the data collection and reporting requirements of subsections (a) through (d) and subject to such provisions, the State and the Secretary of the Interior shall, with respect to children classified in a disability category other than deaf-blindness, include the number and percentage of such children in each disability category who are also deaf-blind..
 (c)Child with a disabilitySection 602(3)(A)(i) (20 U.S.C. 1401(3)(A)(i)) is amended by inserting deaf-blindness, after visual impairments (including blindness),. 302.Related servicesSection 602(26)(A) (20 U.S.C. 1401(26)(A)) is amended—
 (1)by striking and medical services and inserting , medical services; and (2)by inserting , and intervener services, which are provided to children who are deaf-blind by a qualified intervener after for diagnostic and evaluation purposes only.
 303.State plansSection 612 (20 U.S.C. 1412), as amended by sections 102 and 202 of this Act, is further amended by adding at the end the following:
					
						(i)Addendum concerning children who are deaf-Blind
 (1)In generalNotwithstanding the provisions of subsection (c), a State shall not be considered in compliance with this section unless, not later than two years after the date of the enactment of the Alice Cogswell and Anne Sullivan Macy Act, the State files with the Secretary a written addendum to the plan required by this section describing how the State ensures that—
 (A)children with deaf-blindness (regardless of the State’s use of disability categories or the extent to which children with deaf-blindness may be classified in disability categories other than deaf-blindness) are evaluated by qualified professionals including teachers of deaf-blind, using valid and reliable assessments, for such children’s need for instruction and services meeting their unique language and communication, literacy, academic, social, and related learning needs, including instruction which may be needed by children without disabilities or with other disabilities but which must be specifically designed, modified, or delivered to meet the unique language and communication, academic, and related learning needs of children with deaf-blindness;
 (B)there is sufficient availability of personnel, including teachers of the deaf-blind and interveners, within the State qualified to provide the evaluation, instruction, and services described in subparagraph (A) to all children within the State requiring such instruction; and
 (C)all children with deaf-blindness within the State who need special education and related services, whether or not such children have other disabilities, receive such instruction and are not being served solely in accordance with section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
 (2)ContentsIn preparing the addendum described in paragraph (1), the State shall— (A)specifically address how the State meets the needs of children with deaf-blindness to support ongoing progress in language development and in the child’s preferred mode of communication, and including the provision of school-related opportunities for direct communications with peers and professional personnel in the child’s preferred mode of communication and opportunities for direct instruction in (but not limited to) concept development, functional skills for academic success, self-determination and advocacy, social-emotional skills, visual and auditory sensory efficiency skills, orientation and mobility, assistive technology proficiency, independent living skills, age-appropriate career education, and support for the student through family education; and
 (B)consult with individuals and organizations with expertise in the education of children with deaf-blindness including parents, consumers, advocacy organizations, national and State organizations focused on deaf-blindness, and others the State may identify..
 304.EvaluationsSection 614(b) (20 U.S.C. 1414(b)), as amended by sections 103 and 203 of this Act, is further amended by adding at the end the following:
					
						(9)Children who are deaf-blind
 (A)In generalIn conducting the assessments prescribed in paragraph (3)(B), children who are deaf-blind (including children who may have additional disabilities) shall be evaluated on language and communication proficiency levels, including expressive, receptive, and pragmatic skills, and ability to access grade level content in the child’s preferred mode of communication, including non-symbolic and symbolic communication and tactile sign language. Qualified personnel trained in deaf-blindness, who communicate in the child’s preferred mode of communication, shall be actively involved in assessments and evaluations. Also, requirements included in paragraphs (7)(A) and (8)(A) shall apply to children with deaf-blindness.
 (B)Content of evaluationsThe evaluations described in subparagraph (A) shall, at a minimum, include evaluations assessing the need for services and supports to assist children who are deaf-blind in developing and maintaining language and communication skills in their preferred mode of communication, including non-symbolic and symbolic communication and tactile sign language. Other areas of evaluation for children who are deaf-blind shall include those found in paragraphs (7)(B) and (8)(B)..
 305.Consideration of special factorsSection 614(d)(3)(B) (20 U.S.C. 1414(d)(3)(B)), as amended by sections 105 and 204 of this Act, is further amended—
 (1)by redesignating clause (v) as clause (vi); and (2)by inserting after clause (iv) the following:
						
 (v)in the case of a child who is deaf-blind, provide for the child’s language and communication needs, including, but not limited to, tactile sign language, tactile and visual adaptations to sign and fingerspelling, and object and tangible symbol systems and apply the requirements included in sections 614(d)(3)(B)(iii) and 614(d)(3)(B)(iv) to each child with deaf-blindness; and.
 306.Technical assistance for parents and educators of children who are deaf-blindSection 616 (20 U.S.C. 1416), as amended by sections 108 and 205 of this Act, is further amended by adding at the end the following:
					
 (l)Developing policy guidance for parents and educators of children with deaf-BlindnessThe Secretary shall ensure that not later than one year after the date of the enactment of the Alice Cogswell and Anne Sullivan Macy Act policy guidance concerning the provision of special education and related services to children who are deaf-blind is developed (and periodically thereafter but at least within five-year intervals, updated), with particular attention to explanation of relevant amendments to this Act or to its implementing regulations, and is published in the Federal Register..
 307.Conforming regulationsSection 617 (20 U.S.C. 1417) is amended by adding at the end the following:  (f)Not later than one year after the date of the enactment of the Alice Cogswell and Anne Sullivan Macy Act, the Secretary shall, after notice and comment, publish regulations that provide definitions for deaf-blindness and intervener services, as used in this title..
				BImproving the Effectiveness of Early Intervention for Infants and Toddlers with Deaf-Blindness and
			 Their Families
 311.Content of planSection 636(d)(3) (20 U.S.C. 1436(d)(3)), as amended by section 113, is further amended by adding at the end the following:
					
 (B)in the case of an infant or toddler who is deaf-blind, a statement of the ongoing language and communication assessment that will be provided to the child, language and communication development goals commensurate with the child’s cognitive abilities, the language and communication access that will be provided, including ongoing opportunities for direct language learning and communication access to peers, early intervention service providers, and other professional personnel trained in the child’s preferred mode of communication, and the support and instruction that will be provided to families to learn and support the child’s language and communication mode and the child’s full range of needs;.
				CNational Activities To Improve the Education of Children with Disabilities
				321.Personnel development to improve services and results for children with disabilities; ensuring
 sufficient teachers of the deaf-blind and early intervention specialistsSection 662(c)(2) (20 U.S.C. 1462(c)(2)), as amended by section 121, is further amended— (1)by redesignating subparagraphs (G) and (H) as subparagraphs (I) and (J), respectively; and
 (2)by inserting after subparagraph (F) the following:  (G)Preparing personnel to be qualified teachers of the deaf-blind and early intervention specialists, to assist children with deaf-blindness in schools and school related activities, as well as toddlers and preschool children with deaf-blindness in early intervention and preschool programs, to develop communication and literacy skills, and to access, organize, and utilize information about the environment and acquire concepts essential for learning.
 (H)Preparing personnel to be qualified interveners as individualized supports to assist children with deaf-blindness in school and school related activities, and infants and toddlers and preschool children with deaf-blindness in early intervention and preschool programs..